

117 HR 3615 IH: Child Care Funds Accountability Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3615IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mrs. Miller-Meeks (for herself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Health and Human Services to monitor compliance with the requirements of the American Rescue Plan relating to the uses of funds for child care.1.Short titleThis Act may be cited as the Child Care Funds Accountability Act.2.Monitoring compliance with the requirements of the American Rescue Plan Act relating to the uses of funds for child care stabilization grants and the child care and development block grant programSection 2201 of the American Rescue Plan Act of 2021 (Public Law 117–2; March 11, 2021) is amended by adding at the end the following:(d)Monitoring compliance(1)In generalThe Secretary shall dedicate such portion of the amounts made available by subsection (b) for Federal administrative costs in carrying out this section as the Secretary determines necessary to monitor compliance with the requirements relating to all uses of funds made available under section 2202 for stabilization grants and under this section for the child care and development block grant program to ensure the integrity of the program, including—(A)compliance with the requirements under subsection (c) and under section 2202(f), and(B)to ensure that there is no duplication with loans under the Paycheck Protection Program received by child care providers.(2)Report to CongressNot later than January 1, 2026, the Secretary shall make publicly available and provide to the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor and the Committee on Ways and Means of the House of Representatives a report summarizing the findings of compliance reviews under this section..